UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6682


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMION BUNCH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:15-cr-00087-RGD-LRL-1)


Submitted: June 30, 2020                                          Decided: July 15, 2020


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damion Bunch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damion Bunch appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (2018), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying

Bunch’s motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). Accordingly, we affirm for the reasons stated by the district court. United

States v. Bunch, No. 4:15-cr-00087-RGD-LRL-1 (E.D. Va. May 1, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2